DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 29/588,647, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application is a design patent and as such the disclosure is limited to the drawings and brief description of the drawings as set forth in the application.  The brief description of the drawings is limited to a listing of the orientation of the figures including a front and back perspective view of a calibration apparatus, as well as a front, right side, back, left side elevation and a top and bottom plan view and does not provide any additional details.  There are no additional details given and the drawings do not include any annotations which provide additional details as to what each of the parts represent.  As such, the prior-filed application only broadly provides support for the term “calibration apparatus” and does not provide support for any of the additional limitations in claims 1-23.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to whether “a same side of the frame” in line 4 is the same side as set forth in line 3 or a different side.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al (2011/0082467) in view of Darisse et al (2018/0228557).
Regarding claim 1, Tien et al disclose a calibration apparatus, operable with a medical navigation system, for calibrating a medical tool having a tip (fig.2a), comprising:
a calibration body (contraction unit 3231 – fig.2b) configured to accommodate a plurality of tool dimensions and having a plurality of cooperating elements (cooperating contracting vanes) for accommodating a plurality of tool cross-sectional dimensions ([0026], fig.2B);
a frame (calibration block 32 – fig.2b) configured to couple with the calibration body and having at least one frame tracking marker coupled therewith (plurality of second position indicating elements 325 – [0023], fig.2b); and
a reference point feature coupled with the calibration body, the reference point feature providing a known spatial reference point relative to the at least one frame tracking marker ([0028]; tip of the surgical tool has been positioned at a specific position, i.e., bottom of the calibration block - [0032]).
Tien et al fail to explicitly disclose a plurality of cooperating spring-loaded cams.
However, Darisse et al teach in the same medical field of endeavor, a plurality of cooperating spring-loaded cams (spring loaded cams provide up to 20 pounds of tension – [0731]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a plurality of cooperating elements of Tien et al with being a plurality of cooperating spring loaded cams as it would provide a well-known and conventional element which provide articulation so as to rotate into a latched position and thereby stabilize and aid in the resistance of undesired motion which would ensure correct calibration of the medical tip.
Regarding claims 2 and 12, Tien et al disclose wherein the at least one frame tracking marker comprises at least one of a passive reflective tracking marker, a passive reflective tracking sphere and a graphical pattern (reflective marker - claim 7, fig.2b).
Regarding claims 3 and 13, Tien et al disclose wherein the at least one frame tracking marker comprises at least one of: at least three frame tracking markers disposed in relation to a same side of the frame; and at least four frame tracking markers disposed in relation to a same side of the frame (fig.2b).
Regarding claims 6 and 16, Tien et al disclose wherein the frame comprises a front side, a back side, a right side, a left side, a top side, and a bottom side (fig.2b); and wherein the frame comprises at least four frame tracking markers disposed in relation to a same side thereof (4 markers – 325 on the same side as in figure 2b).
Regarding claims 8 and 18, Tien et al disclose wherein the calibration body forms a cavity (contraction unit 3231 is a cylindrical structure – [0026], fig.2b) for accommodating the plurality of cooperating spring-loaded cams (“for accommodating” is directed to the intended use of the claim. Darisse et al disclose “the plurality of cooperating spring-loaded cams” as set forth in claims 1 and 11), and wherein the reference point feature is disposed in relation to the bottom side of the cavity (tip of the surgical tool has been positioned at a specific position, i.e., bottom of the calibration block - [0032]).
Regarding claims 9 and 19, Tien et al disclose wherein the calibration body further forms an orifice disposed on a top side of the calibration body and extending through to the top side of the cavity, the orifice configured to receive the medical tool as the tip thereof is disposed in the reference point feature (fig.2b).
Regarding claim 10, Tien et al disclose wherein the orifice is configured to retain the medical tool in an upright position when the tip thereof rests in the reference point feature (fig.2b).
Regarding claim 11, Tien et al disclose a method of fabricating a calibration apparatus, operable with a medical navigation system, for calibrating a medical tool having a tip (fig.2a), the method comprising:
	providing a calibration body (contraction unit 3231 – fig.2b) configured to accommodate a plurality of tool dimensions and having a plurality of cooperating elements (cooperating contracting vanes) for accommodating a plurality of tool cross-sectional dimensions ([0026], fig.2b);
providing a frame (calibration block 32 – fig.2b) configured to couple with the calibration body and having at least one frame tracking marker coupled therewith (plurality of second position indicating elements 325 – [0023], fig.2b); and
providing a reference point feature coupled with the calibration body, the reference point feature providing a known spatial reference point relative to the at least one frame tracking marker ([0028]; tip of the surgical tool has been positioned at a specific position, i.e., bottom of the calibration block - [0032]).
Tien et al fail to explicitly disclose a plurality of cooperating spring-loaded cams.
However, Darisse et al teach in the same medical field of endeavor, a plurality of cooperating spring-loaded cams (spring loaded cams provide up to 20 pounds of tension – [0731]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a plurality of cooperating elements of Tien et al with being a plurality of cooperating spring loaded cams as it would provide a well-known and conventional element which provide articulation so as to rotate into a latched position and thereby stabilize and aid in the resistance of undesired motion which would ensure correct calibration of the medical tip.
	Regarding claim 20, Tien et al disclose a method of calibrating a medical tool having a tip by way of a calibration apparatus, operable with a medical navigation system (fig.2a), the method comprising:
	providing the calibration apparatus comprising:
	providing a calibration body (contraction unit 3231 – fig.2b) configured to accommodate a plurality of tool dimensions and having a plurality of cooperating elements (cooperating contracting vanes) for accommodating a plurality of tool cross-sectional dimensions ([0026], fig.2b);
providing a frame (calibration block 32 – fig.2b) configured to couple with the calibration body and having at least one frame tracking marker coupled therewith (plurality of second position indicating elements 325 – [0023], fig.2b); and
providing a reference point feature coupled with the calibration body, the reference point feature providing a known spatial reference point relative to the at least one frame tracking marker ([0028]; tip of the surgical tool has been positioned at a specific position, i.e., bottom of the calibration block - [0032]); 
detecting at least one tool tracking marker (311) and the at least one frame tracking marker (325) (fig.2b, [0028]);
calculating an expected spatial relationship of the at least one tool tracking marker relative to the at least one frame tracking marker (determine the spatial coordinate information of each position indicating element – [0028]); and
re-calibrating the tool if at least one tool dimension of the medical tool is altered beyond a threshold value in relation to the expected spatial relationship (signal reflected by the first and second position indicating elements and thus obtains spatial coordinate information thereof. Since the first and second position indicating elements are arranged with a fixed spatial relation therebetween, after receiving the spatial coordinate information transmitted, the signal processor can determine the actual dimension of the surgical tool by triangulation and thereby calibrate the dimensional information of the surgical tool – [0007];[0028]).
Tien et al fail to explicitly disclose a plurality of cooperating spring-loaded cams.
However, Darisse et al teach in the same medical field of endeavor, a plurality of cooperating spring-loaded cams (spring loaded cams provide up to 20 pounds of tension – [0731]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a plurality of cooperating elements of Tien et al with being a plurality of cooperating spring loaded cams as it would provide a well-known and conventional element which provide articulation so as to rotate into a latched position and thereby stabilize and aid in the resistance of undesired motion which would ensure correct calibration of the medical tip.
Claim(s) 4, 5, 7, 14, 15, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al (2011/0082467) in view of Darisse et al (2018/0228557) as applied to claims 1, 11 and 20 above, and further in view of Messner et al (5,987,960).
Regarding claims 4 and 14, Tien et al disclose at least one tool tracking marker (first position indicating elements 311 – fig.2B); whrein the reference point feature comprises a floor (electronic sensing module 322 disposed on the bottom of the tool inserting portion 321 – [0024]); wherein the at least one tool tracking marker is coupled with the medical tool (first position indicating elements 311 coupled to surgical tool 20 – fig.2b); and wherein the floor is configured to accept the tip for validating at least one dimension of the medical tool by the medical navigation system (the tip of the surgical tool makes contact with the electronic sensing module and generates a measuring signal – [0024]).
Tien et al as modified by Darisse et al fail to explicitly disclose wherein the reference point feature comprises a divot.
However, Messner et al teach in the same medical field of endeavor, wherein the reference point feature comprises a divot (touch the tip of the probe on the divot to register the location of the tip of the tool being calibrated – col.9, ll.52-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reference point feature comprising a floor of Tien et al as modified by Darisse et al with a divot of Messner et al as it would provide a locatable region to secure the tip of the medical tool during calibration to ensure proper placement and calibration.
Regarding claims 5 and 15, Tien et al disclose wherein the at least one frame tracking marker comprises at least four frame tracking markers (325); wherein the at least one tool tracking marker comprises at least three tool tracking markers (311) (fig.2b); and whereby the medical navigation system is reconfigurable if the medical tool is deformed by re-registration with at least one new dimension in relation to the medical tool (Examiner notes claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure – as recited by the “whereby” clause in this claim – see MPEP 2111.04).
Regarding claims 7 and 17, Tien et al disclose wherein the calibration body is definable in relation to a three-dimensional space having an X-axis, a Y-axis, and a Z-axis, wherein at least one frame tracking marker of the at least four frame tracking markers differs in an X-direction position from the remaining tracking markers thereof, wherein at least one frame tracking marker of the at least four frame tracking markers differs in an y-direction position from the remaining tracking markers thereof (fig.2b).  Tien et al as modified by Darisse et al fail to explicitly disclose wherein at least one frame tracking marker of the at least four frame tracking markers differs in a Z-direction position from the remaining tracking markers thereof.
However, Messner et al teach in the same medical field of endeavor, offset values include three dimensional offset values in the x, y and z directions (offset values in the x, y and z directions which correspond to selected points A and B, selected points A and B each corresponding to a marker – p.7, ll.38-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one frame tracking marker of the at least four frame tracking markers of Tien et al as modified by Darisse et al with differing in a Z-direction position from the remaining tracking markers thereof as it is well known in the art to determine offsets in the x, y and z directions to transform between reference frames as set forth in Messner et al.
Regarding claims 21-23, Tien et al disclose wherein the frame comprises a reference array configuration (fig.2b), but fail to explicitly disclose wherein the calibration body comprises a cam wheel configured to deploy the plurality of cooperating spring-loaded cams.
However, Darisse et al teach in the same medical field of endeavor, a cam wheel (pivot 1306 to engage cam – [0794], fig.14) configured to deploy the plurality of cooperating spring-loaded cams (spring loaded cams 1303 provide up to 20 pounds of tension – [0731]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a plurality of cooperating elements of Tien et al with being a cam wheel configured to deploy the plurality of cooperating spring loaded cams as it would provide a well-known and conventional element which provide articulation so as to rotate into a latched position and thereby stabilize and aid in the resistance of undesired motion which would ensure correct calibration of the medical tip.
Tien et al as modified by Darisse et al fail to explicitly disclose wherein the frame comprises an asymmetric reference array configuration.
However, Messner et al teach in the same medical field of endeavor, wherein the frame comprises an asymmetric reference array configuration (calibration block 50 and markers 100 are asymmetric – fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reference array configuration of the frame of Tien et al as modified by Darisse et al with an asymmetric reference array configuration as it would provide the user a known configuration of a reference array to provide position signals for calibration of a medical tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793